 1
 2
 3
 4
 5
 6
 7
 8
                                      UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JACK HORTON,                                            Case No.: 1:18-cv-01518-LJO-SAB
12
                         Plaintiff,                        ORDER DENYING JOINT STIPULATION
13                                                         AND REQUEST TO CONTINUE THE TRIAL
             v.                                            DATE AND RELATED DEADLINES
14
     CHARTER COMMUNICATIONS INC., et
15                                                         (ECF No. 17)
     al.,
16                       Defendants.
17
18           The Scheduling Order in this matter was issued on January 10, 2019. (ECF No. 14.) The

19   trial in this matter is currently set for January 20, 2020 before United States District Judge

20   Lawrence J. O’Neill. On July 2, 2019, the parties filed a joint stipulation to continue the trial date

21   and related deadlines by 90 to 120 days.

22           The Court finds that the parties have not established good cause to extend the discovery

23   deadlines in this action. While the parties indicate that additional time is necessary to complete

24   depositions, they have provided no detail regarding any circumstances beyond their control which

25   caused the discovery in this action to be delayed by three to four months. Further, this matter is

26   before Judge O’Neill and if the trial does not proceed on the current schedule, it will be

27   rescheduled following his retirement and it may be several years before there would be an

28   available trial date.



                                                       1
 1            Pursuant to 28 U.S.C. § 636(c), the magistrate judge is available to conduct all further
 2   proceedings in this matter, including trial, should the parties consent.        Due to the pressing
 3   workload of United States district judges and the priority of criminal cases under the United
 4   States Constitution there is limited availability for trial dates before the district judge. The
 5   availability of district judges in this district upon the retirement of Judge O’Neill will be severely
 6   reduced. Should the parties choose to consent, the magistrate has greater availability to grant a
 7   continuance of the trial date. The parties are advised that they are free to withhold consent or
 8   decline magistrate jurisdiction without adverse substantive consequences.
 9            Accordingly, IT IS HEREBY ORDERED that the joint stipulation to continue the trial
10   date in this matter is DENIED.
11
12   IT IS SO ORDERED.

13   Dated:     July 3, 2019
14                                                        UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                      2
